Whitlock, J.
It is well enough under the statute 11 H. 7.
2. It is said, he pretended to have power to discharge soldiers; which is impossible, for it appears by the statute that he had no such power: but the captain or general has. Therefore the indictment is bad.
Curia. It is this, that makes the deceit. He pretending to have a power, which he had not.
3. It is said that he did not discharge him at tunc et ibidem, viz. the time and place where the money was taken; perhaps he discharged him at some other time.
Curia, pleads this, if yon please. The indictment is well enough.